Citation Nr: 0328917	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Improved Pension in the amount of $1,746.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from September 1945 
to June 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision by the Committee on 
Waivers and Compromises (COW) at the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's request for waiver of 
recovery of an overpayment of Improved Disability Pension in 
the amount of $1,746.  In denying the waiver request, the COW 
found that the veteran had been at fault in the creation of 
the debt since he had failed to report a decrease in the 
amount of unreimbursed medical expenses.  The COW further 
found that it would not be an undue hardship for him to repay 
the debt and would not defeat the purpose of the pension 
program.  


FINDINGS OF FACT

1.  In November 1999, the veteran was awarded Improved 
Pension from October 1, 1999, at a rate based on annual 
family income derived from Social Security Administration 
benefits and a retirement pension.  

2.  At the time of the award, the veteran as informed in 
writing that unreimbursed medical expenses were considered in 
computing the award and that he was obligated to report all 
changes in unreimbursed medical expenses.  

3.  In June 2001 the veteran submitted and Eligibility 
Verification Report in which he reported that he had no 
unreimbursed medical expenses for 2000 or 2001.  

4.  In June 2001 the RO recomputed the veteran's Improved 
Pension award on the basis of this information and adjusted 
the award retroactively to January 2000, resulting in an 
overpayment of $1,746.  

5. There was fault on the part of the veteran in creation of 
the overpayment.  

6.  There was no willful intent on the part of the veteran to 
obtain or retain VA benefits to which he was not entitled.  

7.  Recovery of the indebtedness would result in undue 
hardship for the veteran by impairing his ability to satisfy 
basic family living needs.  


CONCLUSION OF LAW

Recovery of an overpayment of Improved Pension in the amount 
of $1,746 would be against equity and good conscience.  
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  However, in Barger v. 
Principi, 16 Vet. App. 132, 138 (2002), however, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the notice and duty to assist provisions of the VCAA do not 
apply to chapter 53 waiver of recovery matters.  

Factual background

The veteran has been rated permanently and totally disabled 
for pension purposes from September 1969.   A notification 
letter mailed in connection with an award of pension benefits 
from September 1969provided the veteran information 
concerning his obligation as a pension recipient, including 
the need to report all changes of income and unreimbursed 
medical expenses.  The award of pension benefits was 
terminated in January 1972 because the veteran's income was 
excessive for receipt of pension.  

A claim for pension benefits was received from the veteran in 
September 1999.  He reported income that consisted of his 
retirement pension and his own and his wife's Social Security 
Administration benefits.  He reported unreimbursed medical 
expenses consisting of Medicare premiums, health insurance 
premiums and prescription medication.  

By a rating decision of October 1999, the RO found that the 
veteran satisfied the criteria for special monthly pension on 
the basis of a need for regular aid and attendance effective 
in September 1999.  

In November 1999 the veteran was awarded Improved Disability 
Pension, effective in January 2000, at a monthly rate that 
included an allowance for a dependent spouse.  The award 
reflected countable annual family income that consisted of 
the veteran's retirement and Social Security benefits and his 
wife's Social Security benefits and an adjustment for 
unreimbursed medical expenses in the amount of $2,340.  

The veteran was notified of the pension award by a November 
1999 RO letter which explained the computation of the award.  
The letter advised that he was obligated to notify the VA 
immediately in the event of a change in family income.  The 
veteran was further advised that a decrease or ending of 
recurring medical expenses was considered to be a change of 
income that had to be reported immediately to the VA.  He was 
advised that failure to do so could result in an overpayment 
that he might have to repay.  

In June 2001 the veteran executed a VA Form 21-0516, Improved 
Pension Eligibility Verification Report, in which he reported 
his countable income for 2000 and 2001.  He reported that he 
had no unreimbursed medical expenses for 2000 or 2001.  

By a June 2001 letter, the RO notified the veteran that his 
pension award had been amended on the basis of information 
provided in the Eligibility Verification Report.  The 
adjustment resulted in the creation of an overpayment in the 
amount of $1,746.  

The veteran submitted a Financial Status Report, VA Form 20-
5655, in June 2001 wherein he reported that his total family 
income was $1,418 per month and consisted primarily of Social 
Security benefits.  He reported no assets, recurring monthly 
expenses or unreimbursed medical expenses.  

The veteran provided additional financial information in 
October 2001.  He reported monthly expenses of $872 
consisting of property taxes ($170), car insurance ($60), car 
payments ($215), supplemental insurance ($114), electricity 
($100), water ($45), telephone ($25), flood insurance ($25), 
house insurance ($19), and prescriptions ($90).  He stated 
that he had tried for two months to get a printout of his 
prescriptions.  

In his August 2002 substantive appeal, VA Form 9, Appeal to 
the Board of Veterans' Appeals, the veteran stated that he 
did not understand that he had to submit his wife's medical 
expenses and that he thought he had enough to survive.  He 
stated that the company from which he was getting his wife's 
prescriptions no longer existed so he was unable to "prove 
any claims."  

Legal criteria 

Overpayments created by payment of an obligation by the 
Government under the are subject to recovery if not waived.  
Waiver of recovery of an indebtedness is statutorily 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the claimant.  38 U.S.C.A. § 5302(c) (West 1991 & 
Supp. 2002); 38 C.F.R. § 1.965(b) (2002).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994); Farless v. Derwinski, 2 
Vet. App. 555, 556 (1992).  Under the law, there shall be no 
recovery of payments or overpayments of any benefits where 
the Secretary determines that recovery would be against 
equity and good conscience.  38 U.S.C.A. § 5302(a) (West 1991 
& Supp. 2002).  

The law specifies that recovery of an overpayment of VA 
benefits shall be waived if it is determined that recovery of 
the indebtedness would be against equity and good conscience.  
38 U.S.C.A. § 5302(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 1.964(a) (2002).  The "equity and good conscience" standard 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  In making this decision, consideration will be 
given to the following elements, which are not intended to be 
all-inclusive:  (1)  the fault of the debtor; (2) balancing 
of faults between the debtor and the VA; (3) undue hardship 
of collection on the debtor; (4) whether recovery would 
defeat the purpose of an existing benefit to the veteran; (5) 
unjust enrichment of the veteran; and, (6) whether the 
veteran changed positions to his/her detriment in reliance 
upon VA benefits.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2002); 38 C.F.R. § 1.965(a) (2002).  Each of the elements 
specified in the regulation must be discussed by the Board in 
its consideration of the waiver issue.  Ridings, Id.  

Legal analysis 

The veteran is not contesting the creation or the amount of 
the overpayment charged in this case; consequently, 
consideration will be limited to the issue of entitlement to 
waiver of recovery of the overpayment.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 433 (1991).  In considering the 
waiver claim, the RO has found that no fraud, 
misrepresentation, or bad faith is involved in this case and 
has proceeded directly to the question of entitlement to 
waiver of recovery of the overpayment.  The conclusion being 
favorable to the appellant, it is not subject to further 
review on appeal.  Nolen v. Gober, 222 F.3d 1356 (2000).  

"Fault of the debtor" exists where "actions of the debtor 
contribute to creation of the debt."  38 C.F.R. § 1.965(a)(1) 
(2000).  Under this standard, a finding of fault should be 
measured in relation to the degree of control that the 
veteran had over the circumstances leading to the 
foreclosure.  

When pension was awarded to the veteran, the RO furnished him 
with notice of his obligation to report any changes of 
unreimbursed medical expenses to the RO to avoid creation of 
an overpayment.  To the extent that his unreimbursed medical 
expenses changed and he did not report them, his failure to 
so inform the VA constituted fault on his part, 
notwithstanding that he now claims that he did not understand 
that he had to provide this information.  The VA cannot 
reasonably be found to have been at fault in the creation of 
the overpayment, given that it computed the veteran's pension 
award using the information that the veteran himself had 
provided in his original application and in the eligibility 
verification form.  

It is relevant that the veteran has a substantial disability 
due to macular degeneration rated totally disabling which 
provided the basis for the assignment of a permanent and 
total disability rating and the award of special monthly 
pension based on aid and attendance.  Notwithstanding his 
disability, the veteran attempted on his own without RO help 
to document his unreimbursed medical expenses.  If 
successful, this effort would have reduced or eliminated the 
overpayment charged to him.  His sincere attempts to comply 
with the reporting requirements after the fact serve to 
partially mitigate his fault in not providing the information 
earlier.  

A critical element in considering entitlement to a waiver is 
the extent to which collection of the indebtedness would 
create undue hardship for the veteran by depriving him or his 
family of basic necessities.  The financial information 
supplied by the veteran shows that he and his wife only have 
income derived from Social Security benefits and a small 
retirement pension.  While the amount of monthly income 
somewhat exceeds the expenses reported, the itemization of 
monthly payments does not account for all of the household 
expenditures that would ordinarily be expected, food and 
clothing being conspicuously absent.  The expenses that are 
reported do not appear to be excessive.  The total amount of 
income is barely above the poverty level and leaves little 
room for discretionary spending or luxuries.  Considering the 
reported expenses in light of current countable income, the 
veteran's household expenses are of such degree that 
repayment of the overpayment could be expected to deprive him 
of basic necessities such as to result in undue financial 
hardship and defeat the purpose for which pension benefits 
were intended.  

Consequently, the Board concludes that under the principles 
of equity and good conscience, the circumstances justify 
relinquishment of the Government's claim against the veteran 
to recover the overpayment.  Such determination is not unduly 
favorable to either the Government or to the veteran in view 
of the relatively small amount of money at issue.  


ORDER

Waiver of recovery of an overpayment of Improved Disability 
Pension in the amount of $1,746  is granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



